Citation Nr: 0526067	
Decision Date: 09/22/05    Archive Date: 10/05/05

DOCKET NO.  01-01 097	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for bleeding in the 
stomach, including as due to an undiagnosed illness.

2.  Entitlement to service connection for subdural hematoma 
(claimed as hematosis), including as due to an undiagnosed 
illness.

3.  Entitlement to service connection for wrist, ankle, neck, 
elbow and knee disorders, including as due to an undiagnosed 
illness.

4.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
respiratory disorder, including as due to an undiagnosed 
illness.

5.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
fatigue, including as due to an undiagnosed illness.

6.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
headaches, including as due to an undiagnosed illness.


REPRESENTATION

Veteran represented by:	Arizona Veterans Service 
Commission


ATTORNEY FOR THE BOARD

L. J. N. Driever, Counsel


WITNESSES AT HEARINGS ON APPEAL

The veteran and a friend


INTRODUCTION

The veteran had active service from October 1988 to April 
1992.    

These claims come before the Board of Veterans' Appeals 
(Board) on appeal from February 2000 and August 2001 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Phoenix, Arizona.  The veteran and his friend 
testified in support of these claims at hearings held at the 
RO, before a Decision Review Officer in December 2000, and 
before the Board in January 2003.  The Board remanded these 
claims to the RO via the Appeals Management Center (AMC) in 
Washington D.C., in December 2003.

In a VA Form 8 (Certification of Appeal) dated May 2005, the 
RO characterized all issues on appeal as claims for service 
connection.  However, as explained below, 



because the RO previously denied the veteran's claims of 
entitlement to service connection for a respiratory disorder, 
fatigue and headaches and the decision on those claims is now 
final, new and material evidence is needed to reopen these 
claims.  The Board has thus recharacterized these claims as 
noted on the previous page.  The veteran is not prejudiced as 
a result of the Board's action in this regard because 
initially, in a rating decision dated February 2000, a 
statement of the case issued in September 2000, and a 
supplemental statement of the case issued in September 2001, 
the RO treated these claims as claims to reopen.  The veteran 
properly perfected his appeal with regard to these claims, 
offered argument and evidence pertinent thereto, and 
indicated a belief that those claims, as initially 
characterized, were in appellate status.  In response, the RO 
provided the veteran the provisions pertinent to such claims.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).  

The Board notes that the RO also previously denied the 
veteran's claim of entitlement to service connection for 
elbow and knee disorders in the December 1998 rating 
decision.  However, within a year of the RO notifying the 
veteran of that decision, the veteran filed a written 
statement that can be construed as a notice of disagreement 
with the RO's denial of that claim.  Accordingly, it remained 
pending and new and material evidence is not needed to reopen 
that particular claim.  


FINDINGS OF FACT

1.  VA provided the veteran adequate notice and assistance 
with regard to his claims.

2.  The veteran served on active duty in the Persian Gulf in 
support of Operation Desert Storm.




3.  The veteran does not currently have bleeding in his 
stomach.

4.  The veteran does not currently have a subdural hematoma 
or residuals thereof.

5.  Wrist, ankle, neck, elbow and knee disorders are not 
related to the veteran's period of active service.

6.  Wrist, ankle, neck, elbow and knee disorders have been 
attributed to gout and rheumatoid arthritis, known diagnosed 
illnesses.

7.  The RO denied the veteran entitlement to service 
connection for a respiratory disorder, fatigue, and 
headaches, all including as due to an undiagnosed illness, in 
a rating decision dated December 1998.

8.  The RO notified the veteran of the December 1998 rating 
decision and of his appellate rights with regard to that 
decision, but the veteran did not appeal that decision to the 
Board.  

9.  The evidence received since December 1998 is neither 
cumulative nor redundant, but does not bear directly and 
substantially upon the specific matter under consideration, 
and by itself or in connection with evidence previously 
assembled, is not so significant that it must be considered 
in order to decide fairly the merits of the claim of 
entitlement to service connection for a respiratory disorder, 
including as due to an undiagnosed illness.

10.  The evidence received since December 1998 is neither 
cumulative nor redundant, but does not bear directly and 
substantially upon the specific matter under consideration, 
and by itself or in connection with evidence previously 
assembled, is not so significant that it must be considered 
in order to decide fairly the merits of the claim of 
entitlement to service connection for fatigue, including as 
due to an undiagnosed illness.



11.  The evidence received since December 1998 is neither 
cumulative nor redundant, but does not bear directly and 
substantially upon the specific matter under consideration, 
and by itself or in connection with evidence previously 
assembled, is not so significant that it must be considered 
in order to decide fairly the merits of the claim of 
entitlement to service connection for headaches, including as 
due to an undiagnosed illness.


CONCLUSIONS OF LAW

1.  Bleeding in the stomach was not incurred in or aggravated 
by service and may not be presumed to have been so incurred.  
38 U.S.C.A. §§ 1110, 1112, 1113, 1117, 1131, 1137 (West 
2002); 38 C.F.R. §§ 3.303, 3.307. 3.309, 3.317 (2004).

2.  Subdural hematoma (claimed as hematosis) was not incurred 
in or aggravated by service and may not be presumed to have 
been so incurred.  38 U.S.C.A. §§ 1110, 1112, 1113, 1117, 
1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307. 3.309, 
3.317 (2004).

3.  Wrist, ankle, neck, elbow and knee disorders were not 
incurred in or aggravated by service and may not be presumed 
to have been so incurred.  38 U.S.C.A. 
§§ 1110, 1112, 1113, 1117, 1131, 1137 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307. 3.309, 3.317 (2004).

4.  The December 1998 rating decision, in which the RO denied 
entitlement to service connection for a respiratory disorder, 
fatigue and headaches, all including as due to an undiagnosed 
illness, is final.  38 U.S.C.A. § 7105(c) (West 1991); 38 
C.F.R. §§ 3.104, 20.302, 20.1103 (1998).

5.  New and material evidence has not been received to reopen 
a claim of entitlement to service connection for a 
respiratory disorder, including as due to an undiagnosed 
illness.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2001).

6.  New and material evidence has not been received to reopen 
a claim of entitlement to service connection for fatigue, 
including as due to an undiagnosed illness.  38 U.S.C.A. § 
5108 (West 2002); 38 C.F.R. § 3.156 (2001).

7.  New and material evidence has not been received to reopen 
a claim of entitlement to service connection for headaches, 
including as due to an undiagnosed illness.  38 U.S.C.A. § 
5108 (West 2002); 38 C.F.R. § 3.156 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA were published at 66 Fed. Reg. 45,620, 
45,630-32 (August 29, 2001) and codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2003).  The 
VCAA and its implementing regulations are applicable to this 
appeal.

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of the information and 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion 
of the evidence is to be provided by the claimant and which 
portion of the evidence VA will attempt to obtain on behalf 
of the claimant.



The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  For the reasons noted below, the Board 
finds that VA has strictly complied with the notification and 
assistance provisions of the VCAA such that the Board's 
decision to proceed in adjudicating these claims does not 
prejudice the veteran in the disposition thereof.  Bernard v. 
Brown, 4 Vet. App. at 392-94. 


A.  Duty to Notify

The Court has indicated that notice under the VCAA must be 
given prior to an initial unfavorable decision by the agency 
of original jurisdiction.  In Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112, 119-20 (2004), the Court 
specifically held that the VCAA requires VA to provide 
notice, consistent with the requirements of 38 U.S.C.A. § 
5103(A), 38 C.F.R. § 3.159(b), and Quartuccio, that informs 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim, (2) that VA 
will seek to provide, and (3) that the claimant is expected 
to provide.  In what can be considered a fourth element of 
the requisite notice, the Court further held that, under 38 
C.F.R. § 3.159(b), VA must request the claimant to provide 
any evidence in his possession that pertains to the claim.  
Id. at 120-21.  The Court clarified that VA's regulations 
implementing amended section 5103(a) apply to cases pending 
before VA on November 9, 2000, even if the RO decision was 
issued before that date, and that, where notice was not 
mandated at the time of the initial RO decision, it was not 
error to provide remedial notice after such initial decision.  
Id. at 120, 122-24. 

1.  Wrist, Ankle, Neck, Elbow and Knee Claims 

In this case, VA, via AMC, provided the veteran VCAA notice 
by letter dated in March 2004, after denying the veteran's 
wrist, ankle, neck, elbow and knee claims in a rating 
decision dated February 2000.  Such notice was not mandated 
at the time of the rating decision; therefore, VA did not err 
by providing the veteran remedial notice with regard to these 
claims.  Rather, the timing of such notice reflects 
compliance with the requirements of the law as found by the 
Court in Pelegrini II. 

The content of this notice letter considered in conjunction 
with the content of other documents sent to the veteran 
during the course of his appeal also reflects compliance with 
the requirements of the law as found by the Court in 
Pelegrini II.  

In the March 2004 notice letter, VA acknowledged the 
veteran's wrist, ankle, neck, elbow and knee claims, 
identified the evidence needed to support those claims, noted 
the type of evidence that would best do so, notified him of 
VA's duty to assist, and indicated that it was developing his 
claims pursuant to that duty.  VA informed the veteran of the 
evidence it had already received, the evidence it was 
responsible for obtaining, and the evidence it would make 
reasonable efforts to secure on the veteran's behalf.  VA 
noted that it could not secure such evidence unless the 
veteran identified the source or sources thereof, and that, 
ultimately, it was the veteran's responsibility to ensure 
VA's receipt of all pertinent evidence.

Moreover, in letters dated December 1999, December 2000, 
March 2001, and July 2001, rating decisions dated February 
2000 and August 2001, a statement of the case issued in 
September 2000, supplemental statements of the case issued in 
September 2001 and March 2005, and a remand issued in 
December 2003, VA, via the RO, Board and AMC, provided the 
veteran some of the same information furnished in the March 
2004 VCAA notice letter.  As well, VA specifically requested 
the veteran to identify or submit directly to VA all evidence 
and information he wanted VA to consider in support of his 
claims, and indicated that, if the veteran preferred VA to 
obtain medical reports on his behalf, he should sign the 
enclosed forms authorizing their release.  VA identified all 
additional evidence it had received in support of the 
veteran's claims and emphasized all other types of evidence 
to secure to best substantiate those claims.  In addition, VA 
explained the reasons for which it had denied the veteran's 
claims, including as secondary to his service in the Persian 
Gulf, and the evidence it had considered in doing so.  VA 
also provided the veteran all regulations pertinent to his 
claim, including those 



governing claims for compensation for certain disabilities 
due to undiagnosed illnesses and those explaining VA's duties 
to notify and assist.  

2.  Stomach, Subdural Hematoma, Respiratory Disorder, 
Fatigue, and Headache Claims 

As previously indicated, VA, via AMC, provided the veteran 
VCAA notice by letter dated in March 2004, after denying the 
veteran's stomach, subdural hematoma, respiratory disorder, 
fatigue, and headache claims in a rating decision dated 
August 2001.  The content of this notice letter, discussed 
above, considered in conjunction with the content of other 
documents sent to the veteran during the course of his 
appeal, including letters dated December 2000, March 2001, 
and July 2001, a rating decision dated August 2001, a 
statement of the case issued in April 2002, a supplemental 
statement of the case issued in March 2005, and a remand 
issued in December 2003, reflects compliance with the 
requirements of the law as found by the Court in Pelegrini 
II.  These documents collectively provide the veteran with 
all of the same information noted above.    

For the following reasons, any defect with respect to the 
timing of the March 2004 VCAA notice letter was harmless 
error.  First, as previously indicated, in the aggregate, VA 
met the content notification requirements of the VCAA.  
Second, in Pelegrini II, the Court recognized the need for, 
and the validity of, notification sent after the initial 
decision in cases where such notice was not mandated until 
after that initial decision had been made.  Although, in this 
case, the VCAA was already in effect at the time the RO 
decided the veteran's claim, the only way that VA could now 
provide notice prior to initial adjudication would be to 
vacate all prior adjudications and to nullify the notice of 
disagreement and substantive appeal that were filed by the 
veteran to perfect the appeal to the Board.  This would be an 
curious result, forcing the veteran to begin the appellate 
process anew.  Third, in reviewing determinations on appeal, 
the Board is required to review the evidence of record on a 
de novo basis and without providing any deference to the RO's 
prior 


decision.  As such, the veteran is in no way prejudiced by 
having been provided notice after the initial RO decision.  
Rather, he was afforded the appropriate opportunity to 
identify or submit additional evidence prior to the Board's 
consideration of his appeal.

With regard to the duty to notify, the VCAA requires that VA 
give a claimant an opportunity to submit information and 
evidence in support of his claim.  
Once this has been accomplished, all due process concerns 
have been satisfied.  Bernard, 4 Vet. App. at 384; Sutton v. 
Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 
(2004) (harmless error).  Because the content requirements of 
a VCAA notice have essentially been satisfied in regard to 
the veteran's stomach, subdural hematoma, respiratory 
disorder, fatigue, and headache claims, any error in not 
providing a single notice to the veteran covering all content 
requirements, or any error in timing, is harmless error.

B.  Duty to Assist

VA, via the RO, AMC and the Board, made reasonable efforts to 
identify and obtain relevant records in support of the 
veteran's claims.  38 U.S.C.A. § 5103A(a), (b), (c) (West 
2002).  First, VA secured and associated with the claims file 
all evidence the veteran identified as being pertinent to 
these claims, including service medical records and VA and 
private treatment records.  Second, VA conducted medical 
inquiry in an effort to substantiate the veteran's claims.  
38 U.S.C.A.
§ 5103A(d) (West 2002).  Specifically, VA afforded the 
veteran VA examinations, during which examiners addressed the 
presence, nature, and etiology of the claimed conditions.    

Under the facts of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the veteran regarding what 
additional evidence he should submit to substantiate his 
claim[s]."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004); see also Livesay v. Principi, 15 Vet. App. 165, 178 
(2001) (en banc) (observing that the VCAA is a reason to 
remand many, many claims, but it is not an excuse to remand 
all claims); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both 
observing circumstances as to when a remand would not result 
in any significant benefit to the claimant); Bernard, 4 Vet. 
App. at 393-94 (1993) (holding that when the Board addresses 
in its decision a question that has not been addressed by the 
RO, it must consider whether the appellant has been given 
adequate notice to respond and, if not, whether he has been 
prejudiced thereby); Mayfield v. Nicholson, 19 Vet. App. 103. 
115 (2005) (holding that an error, whether procedural or 
substantive, is prejudicial "when the error affects a 
substantial right so as to injure an interest that the 
statutory or regulatory provision involved was designed to 
protect such that the error affects 'the essential fairness 
of the [adjudication].'" (quoting McDonough Power Equip., 
Inc. v. Greenwood, 464 U.S. 548, 553 (1984))).  Given that VA 
has done everything reasonably possible to notify and assist 
the veteran with regard to his appeal, the Board deems the 
record ready for appellate review.   

II.  Analysis of Claims

A.  Claims for Service Connection

The veteran claims that he is entitled to service connection 
for multiple disabilities that allegedly developed secondary 
to his service in the Persian Gulf in support of Operation 
Desert Storm.  

Service connection may be granted for disability resulting 
from injury or disease incurred in or aggravated by service. 
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2004).  Service connection may also be granted for any 
disease diagnosed after discharge when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Subsequent manifestations of a chronic disease in service, 
however remote, are to be service connected, unless clearly 
attributable to intercurrent causes.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to 



establish chronicity at the time, as distinguished from 
merely isolated findings or diagnosis including the word 
"chronic."  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).

Service connection may be presumed if it is shown that the 
veteran served continuously for 90 days or more during a 
period of war or during peacetime after December 31, 1946, 
and certain diseases, including arthritis, which become 
manifest to a degree of 10 percent within one year from the 
date of discharge, and there is no evidence of record 
establishing otherwise.  38 U.S.C.A. §§ 1101, 1112(a), 1113, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2004).

With regard to claims for service connection under 38 
U.S.C.A. § 1117, based on service in the Persian Gulf, the 
law provides the following:

(a)(1) The Secretary may pay compensation 
under this subchapter to a Persian Gulf 
veteran with a qualifying chronic 
disability that became manifest (A) 
during service on active duty in the 
Armed Forces in the Southwest Asia 
theater of operations during the Persian 
Gulf War; or (B) to a degree of 10 
percent or more during the presumptive 
period prescribed under subsection (b).

(a)(2) For purposes of this subsection, 
the term "qualifying chronic disability" 
means a chronic disability resulting from 
any of the following (or any combination 
of any of the following): (A) An 
undiagnosed illness; (B) A medically 
unexplained chronic multisymptom illness 
(such as chronic fatigue syndrome, 
fibromyalgia, and irritable bowel 
syndrome) that is defined by a cluster of 
signs or symptoms; 
(C) Any diagnosed illness that the 
Secretary determines in regulations 
prescribed under subsection (d) warrants 
a presumption of service connection.

(b) The Secretary shall prescribe by 
regulation the period of time following 
service in the Southwest Asia theater of 
operations during the Persian Gulf War 
that the Secretary determines is 
appropriate for presumption of service 
connection for purposes of this section.

* *

(f) For purposes of this section, the 
term "Persian Gulf veteran" means a 
veteran who served on active duty in the 
Armed Forces in the Southwest Asia 
theater of operations during the Persian 
Gulf War.

38 U.S.C.A. § 1117 (West 2002).

The regulation implementing the foregoing statute provides, 
in relevant part, that except as provided otherwise, VA shall 
pay compensation in accordance with chapter 11 of Title 38, 
United States Code, to a Persian Gulf veteran who exhibits 
objective indications of a qualifying chronic disability, 
provided that such disability (I) became manifest either 
during active duty in the South West Asia theater of 
operations during the Gulf War, or to a compensable degree no 
later than December 31, 2006, and (ii) by history, physical 
examination, and laboratory tests cannot be attributed to any 
known clinical diagnosis.  38 C.F.R. § 3.317(a)(1) (2004).

"Objective indications of chronic disability" include both 
"signs" in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  38 
C.F.R.
§ 3.317(a)(3) (2004).  Disabilities that have existed for at 
least six months, and disabilities that exhibit intermittent 
episodes of improvement and worsening over a 6-month period 
will be considered "chronic."  38 C.F.R. § 3.317(a)(4) 
(2004).

In order to prevail on the issue of service connection on the 
merits, "there must be medical evidence of a current 
disability, see Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992); medical or, in certain circumstances, lay evidence of 
in-service incurrence or aggravation of a disease or injury; 
and medical evidence of a nexus between the claimed in- 
service disease or injury and the present disease or injury.  
See Caluza [v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 
78 F.3d 604 (Fed. Cir. 1996) (table)]; see also Heuer v. 
Brown, 7 Vet. App. 379, 384 (1995); Grottveit [v. Brown, 
5 Vet. App. 91, 93 (1993)]."  Hickson v. West, 
12 Vet. App. 247, 253 (1999).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

The veteran served on active duty from October 1988 to April 
1992, including in the Persian Gulf in support of Operation 
Desert Storm.  His available service medical records reflect 
that he was exposed to hazardous substances during this time 
frame, when he took a nerve agent antidote, and from February 
1991 to April 1991, when he served in Kuwait near toxic fumes 
from burning oil well fires.   

1.  Stomach Bleeding 

While on active duty, the veteran did not complain of, or 
receive treatment for, any problems associated with his 
stomach.  In April 1992, he signed a statement that indicated 
that he did not want to undergo a separation medical 
examination.

Following discharge, the veteran sought VA and private 
treatment for multiple medical conditions, but during 
treatment visits, he never complained of a bleeding stomach.  
He also underwent VA examinations of multiple medical 
conditions, including for Persian Gulf registry purposes, but 
no examiner ever noted a bleeding stomach.  

Specifically, during March 1999 and July 1999 VA Persian Gulf 
registry evaluations, the veteran did not mention his stomach 
and the examining physician did not diagnose a stomach 
disorder.  In October 2000, during a VA outpatient treatment 
visit for another medical condition, an examining physician 
noted that the veteran was on medication for stomach acid.  
The veteran reported no complaints associated with his 
stomach.  During a March 2001 VA general medical examination, 
the veteran reported gastroesophageal reflux disease (GERD) 
that was stable.  An examiner noted no stomach abnormalities.  
In December 2001, during another VA outpatient treatment 
visit, an examining physician diagnosed GERD.  In April 2004, 
the veteran specifically denied ever having gastrointestinal 
bleeding.  

As noted above, to prevail in a claim for service connection, 
the veteran must submit competent evidence establishing the 
existence of a present disability resulting from service.  
See Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); 
Gilpin v. West, 155 F.3d 1353, 1355-1356 (Fed. Cir. 1998); 
Degmetich v. Brown, 104 F.3d 1328, 1332 (Fed. Cir. 1997); 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  With 
regard to this claim, however, the veteran has submitted no 
evidence other than his initial assertions diagnosing a 
bleeding stomach.  These assertions are insufficient to 
establish the existence of a current disability as the record 
does not reflect that the veteran possesses a recognized 
degree of medical knowledge to render his own opinions on 
causation competent.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992) (holding that laypersons are not competent to 
offer medical opinions). 

Inasmuch as the veteran does not currently have a bleeding 
stomach, the Board concludes that bleeding in the stomach was 
not incurred in or aggravated by service and may not be 
presumed to have been so incurred.  The evidence is not in 
relative equipoise; therefore, the veteran may not be 
afforded the benefit of the doubt in the resolution of this 
claim and the claim must be denied.

2.  Subdural Hematoma 

While on active duty, the veteran did not receive treatment 
for a subdural hematoma.  He hit his head in July 1989 and 
ruptured a blood vessel in his left eye.  However, an 
examiner noted no hematoma associated with this incident.  
Rather, he noted a localized, superficial scleral hemorrhage.   

Following discharge, in September 1999, the veteran presented 
to University Medical Center with complaints of headaches, at 
which time a physician determined that the veteran had a 
right convexity subdural hematoma, which given its size and 
lack of mass effect, did not require surgery.  Days later, 
the veteran's headaches became more severe and he began to 
experience disequilibrium and left-sided weakness.  He then 
presented to a local facility, PHS Indian Hospital, for 
treatment.  He reported that he had consumed two 12 packs in 
the last 24 hours, had experienced four seizures the prior 
evening, and had headaches.  He indicated that he had no 
memory of a head injury.  A CT scan of the head showed a 
right frontal subdural hematoma.  This condition necessitated 
a transfer to University Medical Center, where the veteran 
was hospitalized for a week and underwent surgery, 
specifically, a right craniotomy, to evacuate the hematoma.  
During follow-up visits, the veteran reported improved, but 
not resolved headaches, and additional seizures.  Physicians 
prescribed, in part, medication to control his seizures.   

In November 1999, the veteran returned to University Medical 
Center for treatment after he was lifting a heavy object and 
developed a severe headache.  He subsequently had three 
generalized tonic clonic seizures.  Magnetic resonance 
imaging revealed another right frontal subdural hematoma, for 
which the veteran did not undergo surgery.  Based on this 
finding, a physician ordered additional testing, including an 
electroencephalogram, which showed abnormalities confirming a 
seizure disorder.  As well, a physician increased the 
veteran's seizure medication.  In January 2000, Lisa J. 
McClellan, M.D., noted the prior subdural hematoma evacuation 
and indicated that the veteran was still complaining of 
difficulty with concentration and memory recall.  She queried 
whether long-term neuro-rehab was necessary.

During a VA mental health consultation in October 2000, the 
veteran reported a history of a head injury the previous 
year.  

During a VA general medical examination conducted in March 
2001, the veteran reported a history of the September 1999 
surgery and indicated that, on admission to the hospital in 
September 1999, a physician thought he had alcoholic 
withdrawal syndrome.  The veteran further indicated that he 
was unaware of any trauma or injury to his head.  The 
examiner diagnosed history of an acute subdural hematoma, 
September 1999, with negative history for trauma and 
indicated that there was no sequela.  

Since the March 2001 examination, the veteran has received VA 
and private treatment and undergone VA examinations for 
multiple conditions.  During treatment visits and 
evaluations, no examiner noted the presence of a hematoma or 
any residual thereof.  In March 2004, at St. Luke's 
Behavioral Health Center, one physician initially noted a 
history of such a condition and prior treatment therefor 
based on the veteran's reported history.  A week later, the 
same physician noted a stroke secondary to intracranial 
hemorrhage sustained during the Gulf War based on a different 
history reported by the veteran.  

In March 2004, the veteran fell from a roof.  This incident 
necessitated extensive testing, including a CT scan of the 
head.  This scan showed chronic atrophy appearance, no acute 
hemorrhage, and post-operative appearing changes in the right 
upper skull.

In April 2004, the veteran underwent a VA neurological 
disorder, miscellaneous examination, during which he reported 
that he was disabled as a result of the September 1999 
surgery.  He could not, however, identify any particular 
physical disability, which resulted from the surgery and that 
rendered him so.  The examiner noted that the following facts 
were pertinent: the veteran was given seizure medication 
postoperatively for prophylactic reasons; he was left 
neurologically intact postoperatively, but did in fact have a 
subdural hematoma; and he admitted that he had difficulty 
with alcohol.  The examiner conducted a physical evaluation, 
confirmed that the record documented a subdural hematoma five 
years ago, and concluded that there was no evident neurologic 
residual of that hematoma.  He indicated that the etiology of 
this condition is uncertain, but that the veteran denied a 
head injury.  

Other than the veteran's assertions, there is no evidence of 
record establishing that the veteran has residuals of a 
subdural hematoma from service.  Moreover, the only medical 
evidence of record suggesting that the veteran might have 
residuals of a subdural hematoma is the March 2004 record 
from St. Luke's Behavioral Health Center, which includes a 
history provided by the veteran that he had a cerebrovascular 
accident secondary to an intracranial hemorrhage from 
service.  He was admitted for treatment for alcohol 
dependance and depressive disorder.  The impression included 
cerebrovascular accident secondary to an intracranial 
hemorrhage with out reference to service.  The Board accords 
this record no evidentiary weight to support his claim of 
service connection.  

Under Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993), the 
Board must assess the credibility and weight to be attached 
to a medical opinion, or in this case, a diagnosis.  Such an 
opinion/diagnosis is neither conclusive, nor entitled to 
absolute deference.  

For instance, the Court has held that a post-service 
reference to injuries sustained in service, without a review 
of service medical records, does not constitute competent 
medical evidence.  Grover v. West, 12 Vet. App. 109, 112 
(1999).  The Court has also held that a bare conclusion, even 
one reached by a health care professional, is not probative 
without a factual predicate in the record, see Miller v. 
West, 11 Vet. App. 345, 348 (1998), and that an examination 
that does not take into account the records of prior medical 
treatment is neither thorough nor fully informed.  Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).  As well, the Court 
has held that a bare transcription of lay history, unenhanced 
by additional comment by the transcriber, does not constitute 
competent medical evidence merely because the transcriber is 
a health care professional, see LeShore v. Brown, 8 Vet. App. 
406, 409 (1995), and that a medical professional is not 
competent to opine as to matters outside the scope of his 
expertise.  Id (citing Layno v. Brown, 6 Vet. App. 465, 469 
(1994).  Finally, the Court has held that a medical opinion 
based on speculation, without supporting clinical data or 
other rationale, does not provide the required degree of 
medical certainty, see Bloom v. West, 12 Vet. App. 185, 187 
(1999), that a medical opinion is inadequate when unsupported 
by clinical evidence, see Black v. Brown, 5 Vet. App. 177, 
180 (1995), and that a medical opinion based on an inaccurate 
factual premise is not probative.  Reonal v. Brown, 5 Vet. 
App. 458, 461 (1993). 

The March 2004 diagnosis is based solely on the veteran's 
reported history, which changed from one week to the next and 
thus lacks credibility, and not on a review of the claims 
file, which shows that the veteran had no subdural hematoma 
in service or prior to 1999.  The diagnosis is not supported 
by clinical data or rationale and is not enhanced by any 
comment by the physician.  

Inasmuch as there is no competent medical evidence of record 
establishing that the  veteran had a subdural hematoma in 
service or residuals thereof from service, the Board 
concludes that a subdural hematoma (claimed as hematosis) was 
not incurred in or aggravated by service and may not be 
presumed to have been so incurred.  The evidence is not in 
relative equipoise; therefore, the veteran may not be 
afforded the benefit of the doubt in the resolution of this 
claim and the claim must be denied.


3.  Wrists, Ankles, Neck, Elbows and Knees

While on active duty, the veteran did not complain of, or 
receive treatment for, wrist, neck, elbow or knee problems.  
In July 1991, he twisted his left ankle while playing 
basketball.  An examiner diagnosed an ankle sprain.  Within 
the next two weeks, while on leave, the veteran apparently 
saw a civilian doctor for continued pain in the left ankle.  
Because the pain did not resolve, however, he returned to the 
initial service examiner, who noted edema.  The examiner 
issued a crutch for 72 hours and recommended physical therapy 
and home exercises.  There is no indication that the veteran 
sought any follow-up treatment for his left ankle while still 
in the service.  

After discharge, beginning in 1994, the veteran complained 
of, and received treatment for, pain in various joints, 
including his wrists, ankles, neck, elbows and knees.  During 
the veteran's first private treatment visit for such 
complaints in 1994, he reported right foot pain only.  
Beginning in 1997, he reported pain affecting multiple 
joints.  Since then, VA and private physicians and VA 
examiners have diagnosed gout, arthritis (never confirmed on 
x-rays), gouty arthritis, arthralgias, polyarthralgias, joint 
disease, and rheumatoid arthritis of, in part, the wrists, 
ankles, neck, elbows and knees.  They have also noted and/or 
diagnosed possible Gulf War syndrome, but never while 
discussing the veteran's joint complaints.  X-rays taken 
since discharge reveal no abnormalities of the joints in 
question.

During a VA general medical examination conducted in May 
1998, an examiner tested the veteran and indicated that most 
of the veteran's complaints, which included some related to 
his joints, were somatic and remained unexplained.

During VA Persian Gulf registry evaluations conducted in 
March 1999 and July 1999, the examining physician diagnosed 
arthralgias, in light of the veteran's history, and gout.  

During a VA general medical examination conducted in March 
2001, the veteran reported pain in multiple joints, including 
his wrists, ankles, neck, elbows and knees.  The examiner 
noted no abnormalities of the wrists, ankles, neck, elbows 
and knees and diagnosed a history of arthralgias with no 
objective evidence of arthritis and no trigger points for a 
diagnosis of fibromyalgia, and a long history of gout, 
presently inactive.  

In April 2004, the veteran underwent VA general medical and 
joints examinations, during which he reported joint pain and 
stiffness, including in the wrists, ankles, neck, elbows and 
knees.  The general medical examiner noted that the findings 
did not suggest fibromyalgia.  He also initially noted that 
he suspected the arthralgias and myalgias to be of unknown 
origin, but after reviewing the veteran's blood results, 
which showed a positive rheumatoid factor, he diagnosed 
rheumatoid arthritis as the cause of the veteran's 
unexplained arthralgias and myalgias.  The orthopedic 
examiner diagnosed gout of the wrists, ankles, cervical 
spine, elbows and knees.  He further concluded that this 
condition was less likely related to military service because 
it was not diagnosed until 1996, four years after the 
veteran's discharge.  

The veteran has submitted no evidence other than his own 
assertions refuting the VA examiner's opinion and linking his 
wrist, ankle, neck, elbow, and knee disorders to his period 
of service.  As previously indicated, such assertions are 
insufficient to provide the necessary nexus in this case 
given that the veteran does not possess a recognized degree 
of medical knowledge.  In addition, service connection for 
wrist, ankle, neck, elbow and knee disorders may not be 
presumed in this case because the evidence does not establish 
that the veteran manifested arthritis of any of these joints 
to a compensable degree within a year of discharge from 
service and medical professionals have attributed the 
veteran's wrist, ankle, neck, elbow and knee symptoms to 
known diagnosed illnesses, most recently, gout and rheumatoid 
arthritis.  

In light of the foregoing, the Board concludes that wrist, 
ankle, neck, elbow and knee disorders were not incurred in or 
aggravated by service and may not be presumed to have been so 
incurred.  The evidence is not in relative equipoise; 
therefore, the veteran may not be afforded the benefit of the 
doubt in the resolution of this claim and the claim must be 
denied.

B.  Claims to Reopen

The RO previously denied the veteran's claims of entitlement 
to service connection for a respiratory disorder, fatigue, 
and headaches in a rating decision dated December 1998.  In a 
letter dated the same month, the RO notified the veteran of 
the rating decision and of his appellate rights with regard 
to that decision, but the veteran did not appeal the RO's 
denial of these particular claims to the Board.  The April 
2001 rating decision is thus final with regard to these 
claims.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 
3.104, 20.302, 20.1103 (1998).



The veteran attempted to reopen these claims by submitting a 
written statement received in January 2000.  A claim that is 
the subject of a prior final denial may be reopened if new 
and material evidence is received with respect to that 
claim.  Once a claim is reopened, the adjudicator must 
review it on a de novo basis, with consideration given to 
all of the evidence of record.  38 U.S.C.A. § 5108 (West 
2002); Evans v. Brown, 9 Vet. App. 273 (1996).  For claims 
filed prior to August 29, 2001, as is the case here, new and 
material evidence means evidence not previously submitted to 
agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.  38 C.F.R. § 3.156(a) 
(2000).  

For claims filed on or after August 29, 2001, new evidence 
means existing evidence not previously submitted to agency 
decision makers.  Material evidence means existing evidence 
that, by itself or when considered with the previous evidence 
of record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative, nor redundant of the evidence of record 
at the time of the last prior final denial of the claim 
sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  See 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001) (codified as amended at 38 
C.F.R. § 3.156(a) (2004)).   

The evidence that is considered to determine whether new and 
material evidence has been received is the evidence 
associated with the claims file since the last final 
disallowance of the appellant's claim on any basis.  Evans, 9 
Vet. App. at 273.  This evidence is presumed credible for the 
purposes of reopening a appellant's claim, unless it is 
inherently false or untrue or, if it is in the nature of a 
statement or other assertion, it is beyond the competence of 
the person making the assertion.  Duran v. Brown, 7 Vet. App. 
216 (1995); Gustus v. Principi, 3 Vet. App. 510 (1992). 



1.  Respiratory Disorder 

The RO based its denial of the veteran's claim for service 
connection for a respiratory disorder on the following 
findings: (1) There are no service medical records available 
to show evidence of respiratory problems during service; and 
(2) On VA examination, an examiner diagnosed a mild 
restrictive lung defect based on pulmonary function tests.  
Based on these findings, the RO concluded that it could not 
grant the veteran service connection for a respiratory 
disorder because it did not manifest in service and has been 
attributed to a known diagnosed illness.  

In deciding this claim, the RO considered the veteran's VA 
and private treatment records, reports of VA medical 
examinations, and written statements.  The VA and private 
treatment records show respiratory complaints and diagnoses 
of a cold, upper respiratory infection and pharyngitis.  The 
reports of VA examinations and a pulmonary function test show 
a mild restrictive lung defect.  The written statements 
reflect the veteran's belief that he has a respiratory 
disorder that is secondary to his active service.

The evidence that has been associated with the claims file 
since the RO's December 1998 rating decision includes: 
service medical and personnel records, VA and private 
treatment records, reports of VA examinations, written 
statements of the veteran, his representative, family 
members, a neighbor and an acquaintance, and transcripts of 
hearing testimony of the veteran and his friend.  

The service medical and personnel records establish that the 
veteran was exposed to hazardous substances during service, 
from February 1991 to April 1991, including nerve agent 
antidote and toxic fumes from burning oil well fires.  They 
reflect no in-service complaints of, or treatment for, 
respiratory complaints.

The VA and private treatment records, which include x-rays, 
show continued treatment for respiratory complaints, 
including decreased lung function, attributed to sinusitis, 
an upper respiratory infection, mild chronic obstructive 
pulmonary disease of unknown etiology, strep pharyngitis, a 
common cold, allergic rhinitis, bronchitis, atypical 
pneumonia, and most recently, in March 2004, to tuberculosis.

The reports of VA examinations provide the following 
information: (1) In March 2001, the veteran reported a lung 
condition, but an examiner noted a normal lung examination; 
(2) Magnetic resonance imaging of the chest taken during this 
examination showed no abnormalities; (3) The veteran was seen 
by pulmonary consultants in April 2001, underwent pulmonary 
function studies, and was found to have symptoms secondary to 
deconditioning and mild restrictive disease secondary to 
obesity; (4) The veteran smoked one half pack to one pack of 
cigarettes daily for years; and (5) In April 2004, an 
examiner diagnosed no diagnosable lung disease - variable 
dyspnea of unknown cause.  

Most of the written statements do not refer to the veteran's 
respiratory disorder.  The written statement of one of the 
veteran's brother, however, indicates that the veteran 
complained of breathing difficulty following his service in 
the Persian Gulf.  

The transcripts of hearing testimony include the veteran's 
assertions that he has a respiratory disorder that is related 
to his service in the Persian Gulf, particularly, his in-
service exposure to hazardous substances.  They include no 
testimony of the friend pertinent to this claim.

With the exception of some of the written statements of the 
veteran and his representative and the veteran's hearing 
testimony, which essentially restate a previously presented 
contention that a respiratory disorder is due to service, the 
Board finds that this evidence is new because it is neither 
cumulative, nor redundant.  

The Board does not find that this evidence is material.  It 
does not bear directly and substantially upon the specific 
matter under consideration, and by itself or in connection 
with evidence previously assembled, it is not so significant 
that it must be considered in order to decide fairly the 
merits of the claim of entitlement to service connection for 
a respiratory disorder, including as due to an undiagnosed 
illness.  The medical evidence shows continued complaints of 
respiratory problems, does not indicate that those problems 
initially manifested in, or are related to, service, and with 
one exception, attributes these problems to various known 
diagnosed illnesses.  In April 2004, a VA examiner noted 
dyspnea of no known cause, but his diagnosis was not based on 
x-ray results and was rendered a month after x-rays conducted 
by a private physician showed tuberculosis.  

Similarly to the evidence submitted prior to the RO's 
December 1998 rating decision, the new evidence does not show 
that the veteran's respiratory disorder manifested in service 
and attributes that disorder to a known diagnosed illness.  
Based on this fact, the Board concludes that new and material 
evidence has not been received to reopen and decide on its 
merits the claim of entitlement to service connection for a 
respiratory disorder, including as due to an undiagnosed 
illness.  Rather, the claim must be denied.

2.  Fatigue

The RO based its denial of the veteran's claim for fatigue on 
the following findings: (1) There are no service medical 
records available to show evidence of fatigue during service; 
and (2) On VA examination, an examiner noted fatigue, but did 
not indicate whether that condition was part of a diagnosed 
or undiagnosed illness, finding that such condition waxed and 
waned, resulting in periods of incapacitation of at least one 
week total duration yearly, or finding that the condition was 
controlled by continuous medication.  Based on these 
findings, the RO concluded that fatigue was not incurred in 
or aggravated by service and could not be presumed to have 
been so incurred secondary to an undiagnosed illness because 
it did not manifest to a compensable degree.   

In deciding this claim, the RO considered the veteran's VA 
and private treatment records, reports of VA medical 
examinations, and written statements.  The VA and private 
treatment records show no complaints of, or treatment for, 
fatigue.  The reports of VA examinations reflect complaints 
of fatigue and include diagnoses of fatigue with dyspnea as a 
primary symptom of this "tiredness" and lethargy 
attributable to alcohol abuse in early full remission.  They 
also include a VA examiner's opinion that hypothyroidism or 
other systemic problems should be ruled out as a cause of the 
veteran's tiredness.  The written statements reflect the 
veteran's belief that he has fatigue secondary to his active 
service.

The evidence that has been associated with the claims file 
since the RO's December 1998 rating decision includes: 
service medical and personnel records, VA and private 
treatment records, reports of VA examinations, written 
statements of the veteran, his representative, family 
members, a neighbor and an acquaintance, and transcripts of 
hearing testimony of the veteran and his friend.  

The Board previously addressed the contents of the service 
medical and personnel records.  They reflect no in-service 
complaints of, or treatment for, fatigue.

The VA and private treatment records show continued 
complaints of fatigue attributed to a psychiatric disorder, 
obesity, and questionably to chronic obstructive pulmonary 
disease.

The reports of VA examinations reflect continued complaints 
of fatigue, reported to have initially manifested in 1995.  
They include a diagnosis of "history of fatigue that is 
associated with subjective memory loss and decreased 
concentration."  They also include an opinion of a VA 
examiner that the veteran's reported symptoms of fatigue are 
vague, are not attributable to chronic fatigue syndrome, and 
are more likely than not related to his psychiatric status.

The written statements of the veteran's family members and 
acquaintance confirm that the veteran often appears fatigued.  

The transcripts of hearing testimony include the veteran's 
assertions that he has fatigue that is related to his service 
in the Persian Gulf, that he began to experience such fatigue 
in 1992, and that a physician told him that he could not 
identify the etiology of such fatigue.  They include no 
testimony of the friend pertinent to this claim.

With the exception of some of the written statements of the 
veteran and his representative and the veteran's hearing 
testimony, which essentially restate a previously presented 
contention that fatigue is due to service, the Board finds 
that this evidence is new because it is neither cumulative, 
nor redundant.  

The Board does not find that this evidence is material.  It 
does not bear directly and substantially upon the specific 
matter under consideration, and by itself or in connection 
with evidence previously assembled, it is not so significant 
that it must be considered in order to decide fairly the 
merits of the claim of entitlement to service connection for 
fatigue, including as due to an undiagnosed illness.  The 
medical evidence shows continued complaints of fatigue, does 
not indicate that this fatigue initially manifested in, or is 
related to, service, and attributes this fatigue to a known 
diagnosed illness, namely, the veteran's psychiatric 
disability.  

Similarly to the evidence submitted prior to the RO's 
December 1998 rating decision, the new evidence does not show 
that the veteran's fatigue manifested in service.  As well, 
the new evidence attributes the veteran's fatigue to a known 
diagnosed illness.  Based on this fact, the Board concludes 
that new and material evidence has not been received to 
reopen and decide on its merits the claim of entitlement to 
service connection for fatigue, including as due to an 
undiagnosed illness.  Rather, the claim must be denied.



3.  Headaches

The RO based its denial of the veteran's claim for headaches 
on the following findings: (1) There are no service medical 
records available to show evidence of headaches during 
service; and (2) On VA examination, an examiner diagnosed 
nonspecific intermittent headaches, but did not indicate that 
these headaches were characteristically prostrating, 
occurring once every two months during the past several 
months.  Based on these findings, the RO concluded that 
headaches were not incurred in or aggravated by service and 
could not be presumed to have been so incurred secondary to 
an undiagnosed illness because they did not manifest to a 
compensable degree.    

In deciding this claim, the RO considered the veteran's VA 
and private treatment records, reports of VA medical 
examinations, and written statements.  The VA and private 
treatment records show complaints of, and treatment for, 
headaches 



attributed to alcohol withdrawal.  The report of a VA general 
medical examination reflects a complaint of headaches and 
includes a diagnosis of nonspecific intermittent headaches.  
It also includes a VA examiner's notation that, because he 
found no evidence of neurologic abnormalities, he would defer 
to the psychiatric consultant regarding whether any 
neurologic symptoms warranted a separate neurologic 
evaluation.  The report of a VA mental disorders examination 
reflects a complaint of headaches attributed to alcohol abuse 
in early full remission.  The veteran's written statements 
reflect the veteran's belief that his headaches result from 
active service.

The evidence that has been associated with the claims file 
since the RO's December 1998 rating decision includes: 
service medical and personnel records, VA and private 
treatment records, reports of VA examinations, written 
statements of the veteran, his representative, family 
members, a neighbor and an acquaintance, and transcripts of 
hearing testimony of the veteran and his friend.  

The Board previously addressed the contents of the service 
medical and personnel records.  They reflect no in-service 
complaints of, or treatment for, headaches.

The VA and private treatment records show continued 
complaints of headaches attributed to an undiagnosed illness 
(once in 1998), possible narcotic withdrawal, alcohol 
withdrawal, sinusitis, a psychiatric disorder, seizures, a 
subdural hematoma, and head surgery (right craniotomy).  

The reports of VA examinations reflect continued complaints 
of headaches.  They include a diagnosis of "history of 
headaches which sound like muscle tension headaches" and a 
notation that the veteran had a subdural hematoma five years 
ago with no neurologic residuals.

The written statements of the veteran's family members, 
acquaintance and neighbor do not mention the veteran's 
headaches.  

The transcripts of hearing testimony include the veteran's 
assertions that his headaches are related to his service in 
the Persian Gulf and that they first manifested in 1992.  
They include no testimony of the friend pertinent to this 
claim.

With the exception of some of the written statements of the 
veteran and his representative and the veteran's hearing 
testimony, which essentially restate a previously presented 
contention that headaches are due to service, the Board finds 
that this evidence is new because it is neither cumulative, 
nor redundant.  

The Board does not find that this evidence is material.  It 
does not bear directly and substantially upon the specific 
matter under consideration, and by itself or in connection 
with evidence previously assembled, it is not so significant 
that it must be considered in order to decide fairly the 
merits of the claim of entitlement to service connection for 
headaches, including as due to an undiagnosed illness.  The 
medical evidence shows continued complaints of headaches and 
does not indicate that these headaches initially manifested 
in, or are related to, service.  Although this evidence 
includes a 1998 diagnosis of headaches secondary to an 
undiagnosed illness, it includes numerous subsequent 
diagnoses of headaches secondary to various known diagnosed 
illnesses.  

Similarly to the evidence submitted prior to the RO's 
December 1998 rating decision, the new evidence does not show 
that the veteran's headaches manifested in service.  As well, 
the new evidence attributes the veteran's headaches to a 
known diagnosed illness.  Based on this fact, the Board 
concludes that new and material evidence has not been 
received to reopen and decide on its merits the claim of 
entitlement to service connection for headaches, including as 
due to an undiagnosed illness.  Rather, the claim must be 
denied.




ORDER

Service connection for bleeding in the stomach, including as 
due to an undiagnosed illness, is denied.

Service connection for subdural hematoma (claimed as 
hematosis), including as due to an undiagnosed illness, is 
denied.

Service connection for wrist, ankle, neck, elbow and knee 
disorders, including as due to an undiagnosed illness, is 
denied.

New and material evidence not having been received, the claim 
of entitlement to service connection for a respiratory 
disorder, including as due to an undiagnosed illness, is 
denied.

New and material evidence not having been received, the claim 
of entitlement to service connection for fatigue, including 
as due to an undiagnosed illness, is denied.

New and material evidence not having been received, the claim 
of entitlement to service connection for headaches, including 
as due to an undiagnosed illness, is denied.



	                        
____________________________________________
	STEVEN L. COHN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


